DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on October 21, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because none of the prior art of record discloses or suggests a controller having one or more inputs which receive one or more signals corresponding to one or more electrical parameters of the resonant circuit and one or more outputs connected to the one or more control inputs of the inverter for providing the one or more control signals to the switching circuit of the inverter, the controller configured to generate the one or more control signals, the one or more control signals controlling a switching frequency of the inverter based at least in part upon the one or more electrical parameters of the resonant circuit so that a voltage across the resonant capacitor and  voltage across the resonant inductor are maintained within a predetermined voltage range of each other, in combination with the remaining claimed features.
Claims 12-18 are allowed because none of the prior art of record discloses or suggests a controller having one or more inputs which receive one or signals .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 13-14, filed October 21, 2021, with respect to the objections to the specification, drawings, and claims 11 and 18, have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836